Citation Nr: 0713930	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 2007, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  A chronic disorder of the back was not present in service 
or manifested within one year following the veteran's 
separation from active duty, and the veteran's current back 
disability is not etiologically related to service.  

2.  A chronic lung disability was not present in service or 
until years thereafter, and is not etiologically related to 
the veteran's exposure to herbicides in service or otherwise 
etiologically related to service.  

3.  The veteran does not have a chronic disability of the 
gastrointestinal system.




CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the back during such service may not be 
presumed.  38 U.S.C.A. §§  1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A lung disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  
  
3.  A gastrointestinal disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2003, prior to its initial adjudication of the 
claims.  Although the originating agency did not specifically 
request the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and authorization necessary for VA to 
obtain the evidence on the veteran's behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's claimed low back, lung, and gastrointestinal 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.  The Board 
acknowledges that the veteran has not been afforded VA 
examinations in response to his claims but has determined 
that no such examinations are required in this case because 
the medical evidence of record is sufficient to decide the 
claims and there is no reasonable possibility that such 
examinations would result in evidence to substantiate the 
claims.  

Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claims.


General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

A.  Low Back Disability

Service medical records are negative for evidence of a back 
disorder and show that the veteran's back was found to be 
normal on the examination for discharge in April 1969.  
Although the post-service medical evidence of record shows 
that the veteran currently has a back disability, there is no 
post-service medical evidence of a back disorder until many 
years after the veteran's discharge from service or of a 
nexus between the veteran's current back and his military 
service.  In fact, the first medical evidence of a low back 
disorder is in December 1991, more than twenty year after 
service, when the veteran was diagnosed with degenerative 
disease of the lumbar spine.  

In essence, the evidence of a nexus between the veteran's 
current back disability and his military service is limited 
to the veteran's own statements and those of his wife.  This 
is not competent evidence of the alleged nexus since 
laypersons, such as the veteran and his wife, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

B.  Lung Disability

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The veteran contends that his current lung disability was 
incurred as a result of his exposure to Agent Orange while 
serving in Vietnam.  The Board notes that the veteran served 
in Vietnam and is presumed to have been exposed to Agent 
Orange; however, his only currently diagnosed lung disorders 
are chronic obstructive pulmonary disease (COPD) and 
emphysema, neither of which is subject to presumptive service 
connection on the basis of herbicide exposure because the 
Secretary has not determined that the credible evidence of an 
association between the occurrence of either disease in 
humans and exposure to a herbicide agent is equal to or 
outweighs the credible evidence against the association.  
38 U.S.C.A. § 1116 (West 2002).  

With respect to direct service connection for the veteran's 
lung disability, the Board notes that service medical records 
are negative for evidence of a lung disorder, and the report 
of examination for discharge in April 1969 shows that the 
veteran's lungs were found to be normal.  Moreover, there is 
no medical evidence of any lung disorder until many years 
following his discharge from service or medical evidence of a 
nexus between a current lung disorder and the veteran's 
military service.

Although the veteran and his wife have stated that the 
symptoms of the veteran's lung disability began upon his 
return from service, laypersons, such as the veteran and his 
wife, are not qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

C.  Gastrointestinal Disability

Service medical records show that the veteran was treated for 
acute gastroenteritis in June 1968; however, they do not show 
that he was found to have a chronic disability of the 
gastrointestinal system.  In addition, the veteran's 
gastrointestinal system was found to be normal on examination 
for discharge in April 1969.  While the veteran contends that 
he has experienced indigestion and heartburn since his return 
from active duty service, there is no post-service medical 
evidence of record showing a diagnosis of any 
gastrointestinal disorder.  

The Board notes that the evidence of the current presence of 
this claimed disability is limited to the veteran's own 
statements.  As noted above, this is not competent evidence 
of a current disability since laypersons, such as the 
veteran, are not qualified to render opinions requiring 
medical expertise.  See Espiritu,  492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a lung disability is 
denied.

Entitlement to service connection for a gastrointestinal 
disability is denied.


REMAND

The veteran contends that service connection is warranted for 
PTSD as it is the result of several in-service stressors he 
encountered while serving in the Republic of Vietnam.  The 
veteran has stated that while driving trucks in Vietnam he 
was exposed to enemy rocket and gunfire, and that he often 
carried wounded soldiers into the hospital where he was 
stationed.  The Board notes that the veteran's personnel 
records indicate that he was assigned to the 71st Evac 
Hospital in Vietnam and that he served as a light vehicle 
driver; however, he did not receive any award indicative of 
his participation in combat and the record does not show that 
the RO attempted to verify the veteran's stressors.  In 
addition, while the record contains some medical evidence 
showing that the veteran has been diagnosed with PTSD, it 
appears that PTSD was diagnosed based on the veteran's 
recitation of history.  Therefore, the Board has determined 
that the RO should attempt to verify the veteran's in-service 
stressors and that the veteran should be afforded a VA 
examination to determine whether he has PTSD due to any 
verified stressor(s).

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit any pertinent evidence in 
his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO or the AMC should prepare a 
summary of the veteran's alleged in-
service combat stressors of exposure to 
rocket attacks during his time in Vietnam 
specifically from May through July 1968.  
This summary, along with a copy of the 
veteran's DD Form 214 and his service 
personnel records should be sent to the 
United States Army and Joint Services 
Records Research Center (JSRRC).  JSRRC 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

4.  Then, the veteran should be afforded 
a VA examination by a psychiatrist or 
psychologist to determine whether he has 
PTSD due to any verified service 
stressors.  Any indicated studies should 
be performed, and the claims folder must 
be made available to and reviewed by the 
examiner.  If PTSD is diagnosed, the 
examiner should identify all elements 
supporting the diagnosis, to include the 
specific stressors.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


